DETAILED ACTION
This office action is in response to correspondence filed on 2/9/2021.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Statements (IDS) filed on 2/9/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Allowable Subject Matter
Claims 33-36, 38-43, 45-48, 51, 53-59 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 33, 51, and 55.



Most pertinent prior art:
FUMAROLO (US 2011/0276326 A1) teaches receiving multiple audio signals from different sources (Par 15 – “The present invention includes a dispatch console that receives multiple simultaneous audio streams from various multiple sources such as various departments and agencies.”; Par 38 – “For example, while monitoring audio streams received by the transceiver 210 on 10 police channels numbered 1 to 10 …”), determining one or more expressions, and controlling the received audio signals.

GOLDSTEIN (US 2008/0137873 A1) discloses receiving at least one second audio signal at the portable electronic device (Figs. 1 and 2 Unit 100 – “Earpiece”; Fig. 7 – “Audio interface receives audio content from a media player 702”; Par 65 – “monitor sound signatures in the environment from the ambient sound received from ASM 110”), wherein the at least one second audio signal is associated with a second source (Fig. 2 Unit 212 – “Audio Interface” and “Audio Content (e.g., music, cell phone, voice mail); Fig. 7 Step 702 – “Audio  Interface receives audio content from a media player”; Par 54 – “As an example a user can pair the earpiece 100 to a media player such as a portable music player, a cell phone, a radio …The audio content can be audible data such as music, voice mail, voice messages, radio, or any other audible entertainment, news, or information … At step 704, the ECR can deliver the audio content to the user’s ear canal 140.”), wherein the first source is different from the second source (Fig. 7 Step 702 – “Audio interface receives audio content from a media player.”; Step 706 – “Processor selectively mixes the audio content with the ambient sound to permit audible environmental awareness.”; In other words, the second audio signal is associated with an audio content, e.g., music, and the first audio signal is associated with the ambient sound.) and the second source is associated with one of a plurality of audio or visual media sources being consumed by the portable electronic device (Fig. 7 – “Audio interface receives audio content from a media player 702”; Par 53 – “FIG. 7 is a flowchart of a method 700 for managing audio delivery to an earpiece. The method 700 is also directed to mixing audio content with ambient sound, the Audio Interface 212 can receive audio content from a media player.”) at a same time the at least one first audio signal input is received (Par 55 – “Accordingly, at step 706, the processor 206 can selectively mix the audio content with the ambient sound to permit audible environmental awareness.  This allows the user to perceive external sounds in the environment deemed important.”; Par 56 – “This allows a user to simultaneously listen to audio content while remaining audibly aware of their environment.”; In other words, the user can listen to both the music and the ambient sound at the same time.)

However, the closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest all the limitations recited in the independent claims 33, 51, and 55.  Therefore, the independent claims 33, 51, and 55 are deemed allowable. The dependent claims are therefore deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2659